Citation Nr: 1612070	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU), to include as on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1963 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The April 2008 decision denied entitlement to increased rating claims for the Veteran's service-connected left knee and elbow conditions.  The Board determined that the Veteran raised a claim for a TDIU in conjunction with the increased rating issues on appeal.  The February 2015 rating decision denied entitlement to TDIU.  

The issue was previously remanded by the Board in September 2012 for adjudication of TDIU in the first instance.  The issue has since returned to the Board.

The Board notes that the Veteran testified at an August 2009 Board hearing before an Acting Veteran's Law Judge (VLJ) who is no longer employed at the Board.  The Veteran was alerted of this fact in a June 2012 letter and offered another hearing if he so desired and he did not respond to the letter within 30 days.  Accordingly, no new hearing will be scheduled.  38 C.F.R. § 20.707.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), to include as on an extraschedular basis.  . 

The Veteran is service-connected for four disabilities-namely, traumatic arthritis of the left knee, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; a left elbow condition, rated as 10 percent disabling; and residuals of a post-operative right herniorrhaphy, rated as 0 percent disabling.  A combined 30 percent rating is in effect.  The Veteran, accordingly, does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

However, 38 C.F.R. § 4.16(b) provides that when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), such case may be considered for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115   (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The Veteran argues he is unable to work due to his service-connected disabilities.  In the most recent June 2010 VA examination it was noted that the Veteran had not worked since retirement in 2007.  The Veteran worked in facilities which required him to take care of maintenance of a school building.  He reported the reason for his retirement was pain in his left knee and left elbow.  The VA examiner opined that in addition to service-connected conditions, the Veteran also had other condition which contributed to his difficulty with performing job duties including diabetes mellitus, high blood pressure, rheumatoid arthritis and a heart condition (pacemaker).  He drove his own vehicle and used a cane.  It was noted the Veteran would have significant problems performing work related activities requiring any more than very short periods of weightbearing.  Limitations to his knees included standing, walking, squatting, climbing, lifting or carrying.  Work-related limitations related to his left elbow would include lifting, carrying as well as pushing or pulling type activities.  The left elbow would not prevent his job duties as a facilities manager.  When taken in total with his comorbid non-service connected conditions, his chances of his obtaining and maintaining gainful employment was practically zero.  The Board finds the opinion inadequate as it improperly considers the effect of non-service connected disabilities in addition to service-connected disabilities on employability.  Further, it too narrowly addresses whether the Veteran is capable of conducting his most recent employment as a facilities manager, rather than including other types of possible employment, such as sedentary employment working at a desk.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  As such, the Board finds that a new examination addressing the impact of his service-connected disabilities on his employability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the AOJ should afford the Veteran an appropriate VA examination to ascertain the impact of the service-connected disabilities (traumatic arthritis of the left knee, left knee instability, a left elbow condition and residuals of a post-operative right herniorrhaphy) has on his ability to engage in substantially gainful employment in light of his work history and level of education.  

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.  The examiner should interview the Veteran as to his employment and education history. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (traumatic arthritis of the left knee, left knee instability, a left elbow condition and residuals of a post-operative right herniorrhaphy).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran level of functioning, particularly with regard to demonstrated capacities for work-like activities.

A comprehensive rationale must be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a thorough explanation must be given concerning why the opinion cannot be provided.

If further examination or assessment is needed to address the functional impairment caused solely by the service-connected disabilities, schedule the Veteran for appropriate examination(s).

2.  The AOJ must readjudicate the TDIU matter in light of all pertinent evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




